DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Lack of Unity Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20, drawn to drawn to an apparatus and method for monitoring a wiring harness.
Group II, claim(s) 21-28, drawn to a clamp.
Group III, claim(s) 29-31, drawn to a bracket.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of holder for holding a wire or wire bundle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 3,627,300 A (Caveney).  
Group I includes the special technical features of a computer/control system configured to process wire or wiring harness data; and a user interface configured to output wire or wiring harness information, not included in the other groups.
Group II includes the special technical feature of a clamp having a first side including a ridge with a center gap, not included in the other groups.
Group III includes the special technical feature of a bracket having a body including a dovetail-shaped groove, not included in the other groups.
The only technical feature shared by Groups I-III that would otherwise unify the groups, is a holder for holding a wire or wire bundle.  However, this shared technical feature does not represent a contribution over prior art, because the shared technical feature is disclosed by US 3,627,300 A (Caveney).
Caveney discloses a holder for holding a wire or wire bundle (col 3, In 43-60 -Referring now to FIGS. 1-6 there is shown a preferred embodiment of a wire bundle retaining and forming apparatus or holder 10 for use with a wiring harness jig board to form tight and compact bundles of wires of substantially circular cross section or to retain other items. One example would be a plurality of the holders 10 adapted to be suitably fixed in predetermined spaced relationship, as by bolting on a jig board or the like (not shown)).

In summary the shared technical feature holder for holding a wire or wire bundle lacks novelty.
Therefore, Groups I-III lack unity under PCT Rule 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613